DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sandra Thompson on September 9, 2021.
The application has been amended as follows: 
An alignment system, comprising:
a first diffractive optical element comprising an image; and
a laser source positioned to, upon activation, produce a beam of light that will extend through at least a portion of the first diffractive optical element;
wherein the first diffractive optical element and the laser source are disposed in a pillar of a vehicle; [[and]] 
wherein an aperture is disposed in an exterior wall of the pillar; and
wherein the aperture in the pillar is aligned with the laser source and the first diffractive optical element so that the laser source is configured to send light through the first diffractive optical element and through the aperture; and
wherein the image is visible when the laser source is viewed from a desired field of view exterior to the pillar and through the first diffractive optical element;
wherein, upon activation of the alignment system: 
a scanning apparatus is configured begin scanning, wherein the object to be scanned is an eye of a user;
the user positions their eye so the image is visible to the user’s eye;
the scanning apparatus continues scanning once the user’s eye has been positioned;
a processor compares data from the scan of the user’s eye to stored data; and
upon a determination that the scanned data matches the stored data, the processor authenticates the user. 


(Canceled)

(Canceled) 

(Currently Amended) The alignment system of claim [[3]]1, further comprising a selectively transparent cover; 
wherein the selectively transparent cover is disposed over and configured to cover the aperture.

(Original) The alignment system of claim 4, wherein the selectively transparent cover is an electro-optic element. 

(Original) The alignment system of claim 1, wherein the laser source is configured to produce a beam of light that extends from the laser source through the first diffractive optical element in a generally perpendicular orientation as it passes through the first diffractive optical element.

(Original) The alignment system of claim 1, further comprising a second diffractive optical element; 
wherein second diffractive optical element is generally parallel to the first diffractive optical element; 
wherein the second diffractive optical element is disposed between the aperture and the first diffractive optical element; and
wherein the laser source is configured to project a laser beam through the first and second diffractive optical elements at a generally perpendicular angle.

(Canceled) 

(Original) The alignment system of claim 1, wherein the laser source is an eye-safe laser source.

(Original) The alignment system of claim 1, further comprising at least one mirror or focusing lens configured to direct light from the laser source toward the first diffractive optical element.

(Currently Amended) A scanning system comprising:
a first diffractive optical element disposed within a pillar of a vehicle and having an image that appears when light from a laser source is viewed through the first diffractive optical element from a desired field of view exterior to the vehicle;
a laser source configured to generate a beam of light and shine the beam of light through the first diffractive optical element; and
at least one scanning apparatus disposed to capture images from the desired field of view;
wherein the first diffractive optical element and the laser source are disposed in a pillar of a vehicle; 
wherein the scanning system is disposed behind an aperture in the pillar of the vehicle; and 
wherein the aperture in the pillar is aligned with the laser source and the first diffractive optical element so that the laser source is configured to send light through the first diffractive optical element and through the aperture;
wherein, upon activation of the scanning system: 
a scanning apparatus is configured begin scanning, wherein the object to be scanned is an eye of a user;
the user positions their eye so the image is visible;
the scanning apparatus continues scanning once the user’s eye has been positioned;
a processor compares data from the scan of the user’s eye to stored data;; and
upon a determination that the scanned data matches the stored data, the processor authenticates the user.

.

(Canceled) 

(Currently Amended) The scanning system of claim [[12]]11, wherein the scanning apparatus is an iris scanner.

(Canceled) 

(Original) The scanning system of claim 11, further comprising a second diffractive optical element disposed generally parallel to the first diffractive optical element.

(Original) The scanning system of claim 11, wherein the laser source is an eye-safe laser source.

(Canceled) 

(Canceled) 

(Currently Amended) The scanning system of claim [[18]]11, further comprising a selectively transparent element; wherein the selectively transparent element is disposed within the pillar and is disposed to cover the aperture.

(Original) The scanning system of claim 19, wherein the selectively transparent element is an electro-optic device.

Allowable Subject Matter

Claim 1, 4-7, 9-11, 13, 15, 16, 19, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's invention is drawn to an alignment system comprises a first diffractive optical element comprising an image and a laser source. The image is visible when the laser source is viewed from a desired field of view through the diffractive optical element. The laser source may be configured to produce a beam of light that will extend through at least a portion of the first diffractive optical element, thereby illuminating the image. The first diffractive optical element and the laser source may be disposed in a vehicle.
The closest prior art of record fail to teach the limitation of” wherein the scanning system is disposed behind an aperture in the pillar of the vehicle; and wherein the aperture in the pillar is aligned with the laser source and the first diffractive optical element so that the laser source is configured to send light through the first diffractive optical element and through the aperture; wherein, upon activation of the scanning system: a scanning apparatus is configured begin scanning, wherein the object to be scanned is an eye of a user; the user positions their eye so the image is visible; the scanning apparatus continues scanning once the user’s eye has been positioned; a processor compares data from the scan of the user’s eye to stored data;; and
upon a determination that the scanned data matches the stored data, the processor authenticates the user”. 
	Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.

Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
Huang teaches a HUD system, comprising an optical engine and a diffractive projection screen; the optical engine is used for outputting a target image onto a display surface of said optical engine; the optical engine comprises a coherent light source, an image modulator, and a light diffusing device; the light diffusing device is used for diffusing light, causing the beams emitted by each pixel on the display surface to be divergent; the diffractive projection screen comprises a diffractive optical device, used for forming a virtual image of the target image by means of diffracting light from the optical engine; the projection region of the light beams emitted by each pixel on the display surface on the diffractive projection screen at least partially overlaps the projection region of the light beams emitted by a plurality of other pixels on the diffractive projection screen. Also disclosed is a multi-screen joined diffraction display system.
Sticherling teaches a sensor device for a motor vehicle includes a light source, a detection device and a control and evaluation device. The control and evaluation device activates the light source to emit pulses, activates the detection device for detecting light reflected back by the environment, and evaluates the signals from the detection device. The control and evaluation device, the detection device and the light source are designed as a Time-of-Flight structure for detection in a first spatial direction such that 
However, cited reference, alone or in combination, neither disclose nor suggest combination of features specifically wherein the scanning system is disposed behind an aperture in the pillar of the vehicle; and wherein the aperture in the pillar is aligned with the laser source and the first diffractive optical element so that the laser source is configured to send light through the first diffractive optical element and through the aperture; wherein, upon activation of the scanning system: a scanning apparatus is configured begin scanning, wherein the object to be scanned is an eye of a user; the user positions their eye so the image is visible; the scanning apparatus continues scanning once the user’s eye has been positioned; a processor compares data from the scan of the user’s eye to stored data; and upon a determination that the scanned data matches the stored data, the processor authenticates the user.
	Accordingly, Applicant's claim are allowed for these reasons and for the reasons recited by Applicant in Amendment filed 08/26/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 5712727855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIZAR N SIVJI/Primary Examiner, Art Unit 2647